IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-60,434-02


EX PARTE JOSE CAVAZOS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 4613-B IN THE 197TH JUDICIAL DISTRICT COURT
FROM WILLACY COUNTY


 Per curiam.  Johnson, J., filed a dissenting statement. 

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to forty years' imprisonment. 
	On May 14, 2008, this Court remanded this application to the trial court for findings of fact
and conclusion of law.  On March 3, 2009, the trial court made findings of fact and conclusions of
law that were based on the record an on a habeas corpus hearing conducted on February 27, 2008. 
The trial court recommended that relief be denied.
	This Court has reviewed the record with respect to the allegations made by applicant.  We
adopt the trial court's findings and conclusions of law, except for conclusion #6.  Based upon the trial
court's findings and conclusions and our own review, we deny relief.
	It is so ordered on this the 1st day of July, 2009.

Filed: July 1, 2009
Do not publish